Exhibit 10.3




























CHARTER COMMUNICATIONS HOLDING COMPANY, LLC


6.50% MIRROR CONVERTIBLE SENIOR NOTE DUE 2027


ISSUE DATE OCTOBER 2, 2007


IN THE ORIGINAL PRINCIPAL AMOUNT OF $479,168,000
 
 
 
 
 
 
 
 


--------------------------------------------------------------------------------



      THIS MIRROR NOTE dated October 2, 2007, is made by Charter Communications
Holding Company, LLC, a Delaware limited liability company (including any
successor, "Obligor"), in favor of Charter Communications, Inc., a Delaware
corporation (including any successor, "CCI").


      Reference is hereby made to the Indenture, dated as of October 2, 2007
between CCI and The Bank of New York Trust Company, N.A., as trustee, as amended
or supplemented from time to time (the "Indenture").


      Obligor and Holder agree as follows for the benefit of each other:


ARTICLE 1


DEFINITIONS


Section 1.01. Definitions. Capitalized terms used and not otherwise defined
herein shall have the respective meanings assigned to them in the Indenture,
whether directly or by reference. As used herein, the following terms shall have
the following meanings:


      "CCI Event of Default" means an Event of Default under the Indenture.


      "CCI Interest Payment Date" means an Interest Payment Date under the
Indenture.


      "CCI Notes" means the 6.50% Convertible Senior Notes due 2027 of Holder
issued pursuant to the Indenture.


      "CCI Redemption Date" means any date fixed for redemption of CCI Notes
pursuant to the Indenture.


      "CCI Redemption Price", when used with respect to any CCI Notes to be
redeemed, means the price at which any such CCI Notes are to be redeemed
pursuant to the Indenture.


       "CCI Repurchase Date" means a Fundamental Change Repurchase Date or a
Five-Year Repurchase Date, as the case may be.


      "CCI Repurchase Price" when used with respect to any CCI Notes to be
repurchased, means the price at which any such CCI Notes are to be repurchased
pursuant to the Indenture.


      "Holder" means initially CCI, and any successor or assignee of CCI which
acquires CCI's interest in this Mirror Note pursuant to a transaction permitted
by the Indenture and by the organizational documents of Holder and Obligor.


      "Indenture" has the meaning specified in the recitals.


--------------------------------------------------------------------------------



      "Manager" means Charter Communications, Inc., in its capacity as manager
of Obligor.


      "Membership Units" means Class B Common Units of Obligor.


      "Mirror Conversion Rate" has the meaning specified in Section 6.01 hereof.


      "Mirror Default" means any event that is, or with the passage of time or
the giving of notice or both would be, a Mirror Event of Default.


      "Mirror Event of Default" has the meaning specified in Section 5.01
hereof.


      "Mirror Fundamental Change Repurchase Date" means a date that is one
Business Day prior to a Fundamental Change Repurchase Date under the Indenture.


      "Mirror Interest Payment Date" means the Stated Maturity of a payment of
interest on this Mirror Note.


      "Mirror Note" means this 6.50% Mirror Convertible Senior Note due 2027.


      "Mirror Redemption Date" means a date that is a CCI Redemption Date.


      "Mirror Redemption Price" has the meaning specified in Section 301.


      "Mirror Repurchase Date" means a date that is a CCI Repurchase Date.


      "Mirror Repurchase Price" has the meaning specified in Section 7.01
hereof.


       "Principal Amount" means, with respect to this Mirror Note, the original
principal amount on the Issue Date of $479,168,000 (Four Hundred Seventy-Nine
Million One Hundred Sixty-Eight Thousand Dollars), as the same may be reduced
from time to time by redemption, repurchase, conversion or otherwise.


      "CCI Redemption Make-Whole Amount" means the Redemption Make-Whole Amount
determined by Section 10.08 of the Indenture.


      "Significant Subsidiary" means any Subsidiary of Obligor which is a
"Significant Subsidiary" as defined in Rule l-02(w) of Regulation S-X under the
Exchange Act.


      "Stated Maturity", when used with respect to the principal amount of this
Mirror Note or any payment of interest thereon, means the date specified in such
Mirror Note as the fixed date on which such principal amount or such payment of
interest is due and payable.


Section 1.02. Rules of Construction.


--------------------------------------------------------------------------------



      Unless the context otherwise requires:


            (a) a term has the meaning assigned to it;


            (b) an accounting term not otherwise defined has the meaning
assigned to it in accordance with GAAP;


            (c) "or" is not exclusive and "including" is not limiting;


            (d) words in the singular include the plural, and in the plural
include the singular;


            (e) provisions apply to successive events and transactions;


            (f) references to sections of or rules under the Securities Act
shall be deemed to include substitute, replacement of successor sections or
rules adopted by the Commission from time to time;


            (g) references to any statute, law, rule or regulation shall be
deemed to refer to the same as from time to time amended and in effect and to
any successor statute, law, rule or regulation; and


            (h) references to any contract, agreement or instrument shall mean
the same as amended, modified, supplemented or amended and restated from time to
time, in each case, in accordance with any applicable restrictions contained in
this Mirror Note.


ARTICLE 2


MIRROR NOTE TERMS


Section 2.01. Repayment Principal.


      Obligor promises to pay to Holder the outstanding Principal Amount of this
Mirror Note on October 1, 2027.


Section 2.02. Interest.


        Obligor promises to pay to Holder interest on the Principal Amount of
this Mirror Note at the rate of 6.50% per annum from October 2, 2007 until this
Mirror Note has been repaid in full. Obligor will pay interest semi-annually in
arrears on April 1 and October 1 of each year (each a "Mirror Interest Payment
Date"), or if any such day is not a Business Day, on the next succeeding
Business Day. Interest on this Mirror Note will accrue from the most recent date
to which interest has been paid or, if no interest has been paid, from the date
of issuance. The first Mirror Interest Payment Date shall be April 1, 2008.
Obligor shall pay interest (including post-petition interest in any proceeding
under any Bankruptcy Law) on the overdue Principal Amount and premium, at a rate
that is equal to 1% per annum in excess of the rate then in effect pursuant to
the


--------------------------------------------------------------------------------



terms of this Mirror Note to the extent lawful; Obligor shall pay interest
(including post-petition interest in any proceeding under any Bankruptcy Law) on
overdue installments of interest (without regard to any applicable grace
periods) at the same rate to the extent lawful. Interest will be computed on the
basis of a 360-day year of twelve 30-day months.


Section 2.03. Method of Payment.


      This Mirror Note shall be payable as to principal, premium, if any, and
interest in immediately available funds in such coin or currency of the United
States of America as at the time of payment is legal tender for payment of
public and private debts.  All payments hereunder shall be made on the due date
or on the Business Day prior to the due date.


Section 2.04. Outstanding Principal Amount of Mirror Note.


      To the extent that any portion of the Principal Amount of this Mirror Note
is considered paid pursuant to Section 4.01, such amount shall cease to be
outstanding and cease to accrue interest.


Section 2.05. Defaulted Interest.


      If Obligor defaults in a payment of interest on this Mirror Note, it shall
pay the defaulted interest in any lawful manner plus, to the extent lawful,
interest payable on the defaulted interest to Holder at the rate provided in
Section 2.02 hereof, in the amounts, on the terms, and on the date on which
Holder makes any required payment of defaulted interest on the CCI Notes.


ARTICLE 3


REDEMPTION AND PREPAYMENT


Section 3.01. Redemption.


 
(a)  If Holder has elected to exercise the option to redeem all or any portion
of the CCI Notes by Holder pursuant to Section 3.07 of the Indenture, Obligor
shall, on the date of such redemption, redeem a portion of this Mirror Note
equal to 100% of the aggregate principal amount of the CCI Notes being so
redeemed.  Such redemption shall be for a redemption price (the "Mirror
Redemption Price") equal to the aggregate CCI Redemption Price being paid by
Holder, plus, subject to Section 3.02, interest accrued on the portion of this
Mirror Note being redeemed to but excluding the applicable CCI Redemption
Date.  In addition, in the event that Holder is required to pay any CCI
Redemption Make Whole Amount, Obligor shall pay to Holder on such Mirror
Redemption Date an amount equal to such CCI Redemption Make Whole Amount.


           (b)           If and to the extent, as a result of the conversion of
the CCI Notes for which notice of redemption was given, Holder, rather than
paying CCI Redemption Price


--------------------------------------------------------------------------------



(including any CCI Redemption Make Whole Amount payable in respect thereof) in
cash, issues shares of Common Stock to the holders of the subject CCI Notes
(including, if applicable, in payment of the CCI Redemption Make Whole Amount),
Obligor shall on the related Mirror Redemption Date issue Membership Units to
Holder in a number equal to the number of shares of Common Stock so issued by
Holder to holders of the CCI Notes, in lieu of all or the applicable portion of
the cash payment otherwise payable on such Mirror Redemption Date in respect of
this Mirror Note, as described in paragraph (a) of this Section 3.01.


Section 3.02. Payment of Mirror Redemption Price.


      At or prior to 9:30 a.m., New York City time on the Mirror Redemption
Date, Obligor shall pay to Holder the Mirror Redemption Price in respect of the
portion of this Mirror Note being redeemed on such Mirror Redemption Date.


      If Obligor complies with the provisions of the preceding paragraph, on and
after the Mirror Redemption Date, interest shall cease to accrue on the portion
of the Principal Amount of this Mirror Note redeemed. If any of the CCI Notes
are redeemed on or after a Regular Record Date under the Indenture but on or
prior to the related Mirror Interest Payment Date, and any accrued and unpaid
interest is paid to the holders of such CCI Notes by Holder at the close of
business on such Regular Record Date pursuant to the Indenture, then Obligor
shall pay to Holder interest on this Mirror Note in an amount equal to the
amount paid by Holder to the holders of such CCI Notes. If Holder fails to
redeem any CCI Notes in accordance with Section 3.05 of the Indenture and, as a
result, interest on such CCI Notes accrues and becomes payable at the rate
described in Section 3.05 of the Indenture, then interest payable by Obligor to
Holder hereunder on such Principal Amount hereof corresponding to the aggregate
principal amount of the affected CCI Notes shall likewise accrue and become
payable by Obligor to Holder at the rate described in Section 3.05 of the
Indenture, for so long as interest on such CCI Notes remains payable at such
rate.


Section 3.03. Mandatory Redemption.


      Except as otherwise provided in Article 7, Obligor shall not be required
to make mandatory redemption payments with respect to this Mirror Note.


ARTICLE 4


COVENANTS


Section 4.01. Payment of Mirror Note.


      Obligor shall pay or cause to be paid the principal, premium, if any, and
interest on this Mirror Note on the dates and in the manner provided herein.
Principal, premium, if any, and interest shall be considered paid on the date
due if Holder holds as of 9:30 a.m. New York City time on the due date money
deposited by Obligor in immediately


--------------------------------------------------------------------------------



available funds and designated for and sufficient to pay all principal, premium,
if any, and interest then due.


Section 4.02. Limited Liability Company Existence.


      Subject to Article 5, Obligor shall do or cause to be done all things
necessary to preserve and keep in full force and effect (i) its limited
liability company existence, and the corporate, partnership or other existence
of each of its Significant Subsidiaries, in accordance with the respective
organizational documents (as the same may be amended from time to time) of
Obligor or any such Significant Subsidiary and (ii) the rights (charter and
statutory), licenses and franchises of Obligor and its Significant Subsidiaries;
provided, however, that Obligor shall not be required to preserve any such
right, license or franchise, or the corporate, partnership or other existence of
any of its Significant Subsidiaries, if the Manager shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
Obligor and its Significant Subsidiaries, taken as a whole, and that the loss
thereof is not adverse in any material respect to Obligor.


Section 4.03. Stay, Extension and Usury Laws.


      Obligor covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law wherever enacted,
now or at any time hereafter in force, that may affect the covenants or the
performance of this Mirror Note; and Obligor (to the extent that it may lawfully
do so) hereby expressly waives all benefit or advantage of any such law.


ARTICLE 5


DEFAULTS AND REMEDIES


Section 5.01. Events of Default.


      A "Mirror Event of Default" shall have occurred if:


            (a) Obligor defaults in the payment when due of interest on this
Mirror Note and such default continues for a period of 30 days;


            (b) Obligor defaults in payment when due of the principal of or
premium, if any, on this Mirror Notes; or


            (c) A CCI Event of Default has occurred.


Section 5.02. Acceleration.


      Upon the acceleration of any amounts payable by Holder pursuant to Section


--------------------------------------------------------------------------------



6.02 of the Indenture, the same Principal Amount of this Mirror Note, together
with any accrued and unpaid interest thereon, shall immediately and
automatically become due and payable by Obligor to Holder.


      Holder by written notice to Obligor may rescind an acceleration and its
consequences if the rescission would not conflict with any judgment or decree
and if all existing CCI Events of Default under the Indenture (except nonpayment
of principal, interest or premium that has become due solely because of the
acceleration) have been cured or waived; provided that such rescission shall be
automatic if such acceleration has been rescinded pursuant to the terms of the
Indenture.


Section 5.03. Other Remedies.


      If a Mirror Event of Default occurs and is continuing, Holder may pursue
any available remedy to collect the payment of principal, premium, if any, and
interest on this Mirror Note or to enforce the performance of any provision of
this Mirror Note.


      A delay or omission by Holder in exercising any right or remedy accruing
upon a Mirror Event of Default shall not impair the right or remedy or
constitute a waiver of or acquiescence in the Mirror Event of Default. All
remedies are cumulative to the extent permitted by law.


Section 5.04. Waiver of Existing Mirror Defaults.


      Holder by the adoption of a resolution of Holder's board of directors may
waive an existing Mirror Default or Mirror Event of Default and its consequences
hereunder; provided, that such waiver shall be automatic in the case of any
Mirror Event of Default predicated solely on a CCI Event of Default, to the
extent that the underlying CCI Event of Default has been cured or waived in
accordance with the Indenture. Upon any such waiver, such Mirror Default shall
cease to exist, and any Mirror Event of Default arising therefrom shall be
deemed to have been cured for every purpose of this Mirror Note; but no such
waiver shall extend to any subsequent or other Mirror Default or impair any
right consequent thereon.


ARTICLE 6


CONVERSION OF MIRROR NOTE


Section 6.01. Conversion and Conversion Rate.


      Subject to and upon compliance with the provisions of this Article 6, upon
conversion of any principal amount of the CCI Notes pursuant to the terms of the
Indenture, a portion of this Mirror Note in a Principal Amount equal to the
principal amount of the CCI Notes so converted shall convert automatically into
fully paid and nonassessable (calculated as to each conversion to the nearest
1/100th of a Membership Unit) Membership Units of Obligor at the Mirror
Conversion Rate, determined as hereinafter


--------------------------------------------------------------------------------



provided, in effect at the time of conversion, plus a number of Membership Units
equal to the number of shares of Common Stock issued in payment of the CCI
Redemption Make Whole Amount if required to be paid by CCI to the converting
holders of the CCI Notes pursuant to the terms of the Indenture and to the
extent paid by CCI to such holders in Common Stock.


      The rate at which Membership Units shall be delivered upon conversion
(herein called the "Mirror Conversion Rate") shall be initially 293.3868
Membership Units for each U.S. $1,000 principal amount of this Mirror Note. The
Mirror Conversion Rate shall be adjusted (rounded to four decimal places) in
certain instances as provided in this Article 6.


Notwithstanding the foregoing, to the extent the Holder elects pursuant to the
terms of the Indenture to pay all or any portion of the conversion price of the
CCI Notes (the "CCI Conversion Price") being converted in cash rather than
Common Stock, the Obligor shall pay cash to the Holder in an amount equal to the
portion of the CCI Conversion Price of the CCI Notes being converted to be paid
in cash by Holder, in lieu of issuing Membership Units to Holder; provided that
if a One-for-One Event has occurred, Obligor shall pay cash to the Holder in an
amount based on the fair market value of a Membership Unit.


Section 6.02. Conversion.


      If this Mirror Note, or a portion thereof, is converted during any Record
Date Period, Holder shall pay Obligor cash in an amount equal to the interest
payable on the related Mirror Interest Payment Date on the principal amount of
this Mirror Note being converted, provided that no such payment needs to be made
if this Mirror Note or any portion thereof has been called for redemption on a
Mirror Redemption Date that is during that Record Date Period or is subject to
repurchase on a Mirror Fundamental Change Repurchase Date occurring during that
Record Date Period or unless any overdue interest exists at the time of
conversion with respect to this Mirror Note (and then only to the extent of such
overdue interest). The interest payable on a Mirror Interest Payment Date when
this Mirror Note (or portion thereof, if applicable) is converted during the
Record Date Period shall be paid to Holder as of the related Regular Record Date
in an amount equal to the interest that would have been payable on the portion
of this Mirror Note so converted if such amount had been converted as of the
close of business on such Mirror Interest Payment Date. Except as provided in
this paragraph, no cash payment or adjustment shall be made upon any conversion
on account of any interest accrued from the Mirror Interest Payment Date next
preceding the conversion date, in respect of any portion of this Mirror Note
converted, or on account of any dividends on the Membership Units issued upon
conversion. Obligor's delivery to Holder of the number of Membership Units into
which any portion of this Mirror Note is convertible will be deemed to satisfy
Obligor's obligation to pay such portion of the principal amount of this Mirror
Note.
      If any CCI notes are exchanged pursuant to Section 10.06 of the Indenture,
appropriate adjustments shall be made to the provisions of this Article 6 as
reasonably agreed by Holder and Obligor.


--------------------------------------------------------------------------------





      The portion of the Principal Amount of this Mirror Note converted pursuant
to this Article 6 shall be deemed to have been converted immediately prior to
the close of business on the day of surrender of the CCI Notes that triggered
the conversion of such portion of this Mirror Note in accordance with the
foregoing provisions. At such time, the rights of Holder with respect to that
portion of this Mirror Note that converted into Membership Units shall cease and
Holder shall be treated for all purposes as the record holder or holders of such
Membership Units at such time.


      This Mirror Note may be converted in part, but only if the principal
amount to be converted is any integral multiple of U.S. $1,000 and the principal
amount of this Mirror Note to remain outstanding after such conversion is equal
to U.S. $1,000 or any integral multiple of $1,000 in excess thereof.


Section 6.03. Fractions of Membership Units.


      No fractional Membership Units shall be issued upon conversion of all or a
portion of this Mirror Note. Instead of any fractional Membership Unit which
would otherwise be issuable upon conversion of all or any portion of this Mirror
Note, Obligor shall calculate and pay a cash adjustment in respect of such
fraction (calculated to the nearest 1/100th of a Membership Unit) in an amount
equal to the same fraction of the Sale Price at the close of business on the day
of conversion (or round up the number of Membership Units issuable upon
conversion of any portion of this Mirror Note to the nearest whole Membership
Unit if Holder is rounding up to the nearest whole number of shares under
Section 6.03 of the Indenture); provided that if a One-for-One Event has
occurred, Obligor shall deliver to Holder cash in the amount determined by
multiplying the fair market value of a Membership Unit by the fraction and
rounding the result to the nearest whole cent.


Section 6.04. Adjustment of Conversion Rate.


      (a) The Mirror Conversion Rate shall be automatically adjusted upon each
adjustment of the Conversion Rate under the Indenture, by applying the
applicable formula for adjustment of the Conversion Rate to the Mirror
Conversion Rate, so as to increase or decrease the Mirror Conversion Rate by a
number of Membership Units equal to the number of shares of Common Stock by
which the Conversion Rate is increased or decreased under the Indenture.


      (b) Notwithstanding any other provision of this Section 6, if (i) any of
Clause (b) of Article Third and Clauses (a)(ii) and (b)(iii) of Article Fourth
of CCI's Restated Certificate of Incorporation as in effect on the date hereof
or Sections 3.5.4, 3.6.1, 3.6.4(b), 3.6.4(c), and 5.1.7 of the Amended and
Restated Limited Liability Company Agreement of Obligor as in effect on the date
hereof has been amended so as to substantively modify the provisions thereof, or
(ii) CCI or Obligor is not in substantial compliance with the provisions
described in clause (i) (each of the events described in clauses (i) and (ii)
above, a "One-for-One Event"), the Mirror Conversion Rate shall not


--------------------------------------------------------------------------------



be adjusted pursuant to the Indenture and instead shall be adjusted upon the
occurrence of certain events affecting Holder's economic interest in Obligor
receivable upon conversion of the Mirror Note, including but not limited to
subdivisions or combinations of, or distributions of securities on the
Membership Units, to the extent necessary to reflect the economic interest
Holder would have had in Obligor if this Mirror Note had been converted prior to
the occurrence of a One-for-One Event. In the event a One-for-One Event occurs,
the Mirror Conversion Rate shall be reasonably adjusted such that upon
conversion of this Mirror Note, or a portion hereof, Holder shall be entitled to
receive the kind and amount of securities (or any successor securities) that
Holder would have owned if it had converted this Mirror Note, or such portion
hereof, immediately prior to the One-for-One Event and had retained the
securities received in such hypothetical conversion until after the event or
events requiring any adjustment to the Mirror Conversion Rate.


Section 6.05. Obligor to Reserve Membership Units.


      Obligor shall at all times reserve and keep available, free from
preemptive rights, out of its authorized but unissued Membership Units, for the
purpose of effecting the conversion of all or any portion of the principal
amount outstanding under this Mirror Note, the full number of Membership Units
issuable upon the conversion of the entire principal amount outstanding from
time to time under this Mirror Note based upon the then effective Mirror
Conversion Rate.


Section 6.06. Taxes on Conversions.


      Obligor will pay any and all taxes and duties that may be payable in
respect of the issue or delivery of Membership Units on conversion of all or any
portion of this Mirror Note pursuant hereto.


Section 6.07. Representation Regarding Membership Units.


      Obligor represents that all Membership Units which may be delivered upon
conversion of all or any portion of this Mirror Note, upon such delivery, will
have been duly authorized and validly issued and will be fully paid and
nonassessable.


ARTICLE 7


REPURCHASE OF AMOUNTS OUTSTANDING UNDER THIS MIRROR NOTE


Section 7.01. Mandatory Repurchase.


      Upon a repurchase of any CCI Notes by CCI (but not by a third party
pursuant to Section 11.02(f) pursuant to Article 11 of the Indenture), Obligor
shall repurchase a portion of the  Principal Amount of this Mirror Note equal to
100% of the aggregate principal amount of the CCI Notes so repurchased at a
price equal to the CCI Repurchase Price, plus interest accrued on this Mirror
Note to but excluding the Mirror Repurchase Date (the "Mirror Repurchase
Price"); provided, however, that installments of interest on


--------------------------------------------------------------------------------



the portion of this Mirror Note whose Stated Maturity is on or prior to the CCI
Repurchase Date shall be payable to Holder according to the terms of this Mirror
Note. Whenever there is a reference, in any context, to the principal of this
Mirror Note as of any time, such reference shall be deemed to include reference
to the Mirror Repurchase Price payable in respect of amounts outstanding under
this Mirror Note to the extent that such Mirror Repurchase Price is, was or
would be so payable at such time, and express mention of the Repurchase Price in
any provision of this Mirror Note shall not be construed as excluding the Mirror
Repurchase Price in those provisions of this Mirror Note when such express
mention is not made.


Section 7.02. Mechanics of Repurchase.


      (1) On each Mirror Repurchase Date, Obligor shall pay or cause to be paid
to Holder the Mirror Repurchase Price of the portion of this Mirror Note to be
repurchased in cash, or, if Membership Units are to be issued as provided above,
such units shall be issued as promptly after the CCI Repurchase Date as
practicable; provided, however, that installments of interest that mature on or
prior to the CCI Repurchase Date shall be payable in cash to Holder.


      (2) If any portion of this Mirror Note to be repurchased pursuant to this
Article 7 shall not be paid on the CCI Repurchase Date, such principal amount
shall, until paid, bear interest to the extent permitted by applicable law from
the CCI Repurchase Date at the rate specified in Section 2.02 hereof and such
unpaid portion shall remain convertible into Membership Units until such portion
shall have been paid or duly provided for.


      (3) Any issuance of Membership Units in respect of the Mirror Repurchase
Price shall be deemed to have been effected immediately prior to the close of
business on the CCI Repurchase Date and Holder shall be deemed to have become on
the CCI Repurchase Date the holder of record of such Membership Units.


      (4) For purposes of this Section 7, the current market price of a share of
Common Stock is the Closing Price Per Share of the Common Stock on the Trading
Day immediately preceding the CCI Repurchase Date.


      The provisions of this Article 7 above that require the Obligor to
repurchase all or a portion of this Mirror Note shall be applicable regardless
of whether or not any other provisions in this Mirror Note are applicable.


ARTICLE 8


MISCELLANEOUS


Section 8.01. Notices.


      Any notice or communication by Obligor or Holder to the other is duly
given if in writing and delivered in Person to the other's address:


--------------------------------------------------------------------------------





      If to Obligor or Holder:


      c/o Charter Communications, Inc.
      12405 Powerscourt Drive
      St. Louis, Missouri 63131
      Facsimile: (314) 965-8793
      Attention: Corporate Secretary


      Obligor or Holder, by notice to the other, may designate additional or
different addresses for subsequent notices or communications. All notices and
communications shall be deemed to have been duly given at the time delivered by
hand.


Section 8.02. No Personal Liability of Directors, Officers, Employees, Members
and Equity Holders.


      No director, officer, employee, incorporator, member or equity holder of
Obligor, as such, shall have any liability for any obligations of Obligor under
this Mirror Note or for any claim based on, in respect of, or by reason of, such
obligations or their creation.  Holder by accepting this Mirror Note waives and
releases all such liability. This waiver and release are part of the
consideration for issuance of this Mirror Note.


Section 8.03. Governing Law.


      THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL GOVERN AND BE USED TO
CONSTRUE THIS MIRROR NOTE WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF
CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY. EACH OF THE PARTIES HERETO AGREES TO
SUBMIT TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS MIRROR NOTE.


Section 8.04. No Adverse Interpretation of Other Agreements.


      This Mirror Note may not be used to interpret any other indenture, loan or
debt agreement of Holder, Obligor or its Subsidiaries or of any other Person.
Any such indenture, loan or debt agreement may not be used to interpret this
Mirror Note.


Section 8.05. Successors and Assigns.


      All agreements of Obligor in this Mirror Note shall bind its successors
and assigns and inure to the benefit of Holder.


Section 8.06. Severability.


--------------------------------------------------------------------------------



      In case any provision in this Mirror Note shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.


Section 8.07. Headings, Sections, etc.


      The Headings of the Articles and Sections of this Mirror Note have been
inserted for convenience of reference only, are not to be considered a part of
this Mirror Note and shall in no way modify or restrict any of the terms or
provisions.






[Remainder of page intentionally left blank.]


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has caused this Mirror Note to be duly
executed as of the day and year first above written.




 CHARTER COMMUNICATIONS HOLDING COMPANY, LLC
 
By: Charter Communications, Inc., as manager


By:  ___/s/ Thomas M. Degnan________
                                           Name: Thomas M. Degnan
                                           Title: Vice President – Finance and
Corporate Treasurer

